Scott, J.:
The plaintiff, appellant, which claims to be a duly incorporated religious corporation under the name of “The New Thought Church,” seeks to enjoin the defendant from conducting services under the name of “New Thought Church Services. ”
This is clearly not a case for a temporary injunction. In the first place no damage is shown to result to plaintiff from the acts complained of, nor is it shown that any actual confusion has been produced by the similarity of names.
In the second place, without determining whether or not the plaintiff has ever been legally incorporated, we are of opinion that the name it has chosen is not one to which it can claim the exclusive right. It is conceded that it cannot successfully claim a monopoly-of the words “New Thought” or of the word “ Church,” but it claims the right to monopolize the combination of those words. This claim seems to us to be untenable. The words are all generic in character and of common use and are neither peculiar, distinctive nor descriptive.
The plaintiff claims that it teaches a form of religion based upon what it terms “New Thought.” If it believes, as we must assume that it does, that this is a true religion and of benefit to those who receive its teachings, it surely cannot complain that others teach the same form of religion. It would not be contended for a moment that any body of people, whether incorporated or not, could sustain a claim to the monopoly of the use of the name “Christian Church” or “ Jewish Church ” against persons who taught religion after the Christian or Jewish creeds. The plaintiff apparently has founded a new system of religion based on a new creed. The name it has chosen indicates, first, the system of religion which it teaches, and, second, that it teaches that system through the *725medium of organizations known as churches. It surely is not in a position to successfully claim a monopoly of teaching this form of religious faith by means of organizations known by ■ the generic names of churches.
The order appealed from must be affirmed, with costs.
Ingraham, P. J., Clarice, Dowling and Hotchkiss, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.